Citation Nr: 0417903	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for a status-post 
fracture and deformity of the right tibia, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of a fracture with deformity of the left tibia, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
fracture deformity of the left little finger.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

5.  Entitlement to service connection for left shoulder 
bursitis/arthritis.

6.  Entitlement to service connection for right shoulder 
bursitis/arthritis.

7. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied increased ratings for fracture and 
deformity of the right tibia, postoperative fracture 
deformity of the left tibia, and fracture deformity of the 
left little finger; denied entitlement to a TDIU; and denied 
service connection for bursitis/arthritis of the left and 
right shoulders.  

An RO decision in July 2003 denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran submitted a Statement in Support of the Claim (VA 
Form 21-4138), which was received by the RO in August 2003, 
in which he requested a deferment on his current appeal so 
that he could appeal his post-traumatic stress disorder 
(PTSD) denial.  The Board construes the statement as a Notice 
of Disagreement to the RO's July 2003 decision denying 
service connection for PTSD.  38 C.F.R. § 20.201(2003); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000).  As the 
veteran has entered a notice of disagreement, and has not 
otherwise withdrawn this issue in writing, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  For this reason, the issue of entitlement to service 
connection for PTSD is addressed in the REMAND appended to 
this decision.

Since the veteran's statement requesting deferment of the 
entire appeal was submitted almost one year ago, and the 
veteran's representative has since presented an informal 
hearing presentation indicating a desire to proceed, the 
Board finds that the issues ripe for appeal are the increased 
rating claims for the veteran's tibias and  left little 
finger, and the service connection claims for 
bursitis/arthritis of the shoulders.  However, appellate 
consideration of the veteran's claim for entitlement to a 
TDIU must be deferred as it is intertwined with the claim for 
service connection for PTSD.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claims.  

2.  The medical evidence does not show malunion of either 
tibia, more than slight disability of either knee, or more 
than moderate disability of either ankle.

3.  The veteran's status-post fracture of the dominant left 
5th finger is manifested by pain and essentially complete 
immobility, which results in functional limitation  
tantamount to an amputation without metacarpal resection or 
appreciable interference with the overall function of the 
hand.  

4.  The medical evidence does not show a current left 
shoulder disability.  

5.  The veteran's right shoulder disability was not present 
during service or for decades thereafter and there is no 
competent evidence of a nexus between a current right 
shoulder disability and any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
fracture and deformity of the right tibia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2003).  

2.  The criteria for a rating in excess of 20 percent for 
postoperative fracture and deformity of the left tibia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2003).

3.  The criteria for a 10 percent rating, but no greater than 
10 percent, for fracture deformity of the left little finger, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5199-5156 (2003).

4.  Service connection for claimed bursitis/arthritis of the 
left shoulder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West  2002); 38 C.F.R.§ 3.303 (2003).

5.  Service connection for bursitis/arthritis of the right 
shoulder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).
  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2003 rating decision; the April 2003 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for increased ratings for 
fracture and deformity of the right tibia, and postoperative 
fracture deformity of the left tibia; and service connection 
for shoulder bursitis/arthritis of the left and right 
shoulders, and complied with VA's notification requirements.  
The Statement of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated October 2002, April 2003, and 
September 2003 informed him of the types of evidence that 
would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  These 
claims were filed in October 2002.  VCAA notice was also 
provided in October 2002, five months prior to the initial 
unfavorable decision.  

The Board finds that VCAA was provided to the veteran in 
October 2002, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claimant was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice and Statement of the Case, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 2002, April 2003, and September 2003 
letters and asked him to identify all medical providers who 
treated him for fracture and deformity of the right tibia, 
postoperative fracture deformity of the left tibia, and 
bursitis/arthritis of the left and right shoulders.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that the medical evidence, to include a VA 
examination in February 2003 and a subsequent MRI of the 
veteran's right shoulder in October 2003, provide sufficient 
findings to rate the service connected disabilities at issue.  
There is no medical evidence of a left shoulder disability 
and, in the absence of any relevant findings of a right 
shoulder disability during service or for many years 
thereafter, there is no duty to provide an examination or 
medical opinion regarding his right shoulder disability.  The 
Board has considered the representative's request for an 
examination.  However, the February 2003 VA examination did 
include an examination of the veteran's shoulders.  No 
pertinent abnormal findings or diagnoses relating to the left 
shoulder were recorded upon that evaluation.  As to the right 
shoulder, a current diagnosis of a disability is not in 
dispute; the impediments to a grant of service connection are 
the absence of a right shoulder injury or disability in the 
service medical records and competent evidence of a nexus 
between the alleged in-service injury and a current 
disability.  With no competent evidence of abnormal findings 
in the service medical records or for decades thereafter, a 
medical opinion at this date would be based upon speculation.  
Under these circumstances, there is no duty to provide an 
examination or opinion with regard to service connection 
claims on appeal.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran was involved in a motorcycle accident in April 
1971.  He suffered bilateral compound fractures.  The left 
tibia was surgically repaired with an open reduction internal 
fixation.  The right tibia was placed into a positional 
casting to try to straighten the leg.  The left little finger 
was surgically repaired for the fracture with an open 
reduction internal fixation.  A May 1974 RO Decision granted 
service connection for the injuries and granted an evaluation 
of 20 percent for each tibia and a noncompensable rating for 
his left little finger effective February 1972.  

The veteran filed a claim for increased ratings in October 
2002.  He also filed service connection claims for 
bursitis/arthritis of both shoulders, which he alleges were 
also injured as a result of the motorcycle accident.   

The veteran underwent a VA examination in February 2003.  He 
stated that the little finger on his left hand is causing him 
difficulties in anything he does involving his left hand, 
particularly writing.  The veteran is left-handed.  He has 
difficulty putting on gloves due to the deformity, and the 
veteran states that he works using gloves all the time.  
Anytime he uses his left little finger, it causes him 5/10 
level pain.  Cold weather can increase the pain to 8/10.  He 
also has weakness in the finger due to the deformity.  

Upon examination, the veteran's little finger was tender to 
touch.  He had lack of use of the distal joint and was unable 
to raise or straighten the finger.  The examiner noted that 
the left 5th finger could be passively moved but the veteran 
had no active movement to it.

The right tibia shows lower area bowing and he has a bow to 
the metacarpophalangeal joint to the interphalangeal joint.  
Right knee has flexion of 0-140 degrees.  The left knee has 
flexion of 0-130 degrees.  Both ankles are 0-5 dorsiflexion 
and 0-30 plantar flexion.  

Examination of the shoulders showed right shoulder forward 
flexion of 0-90 degrees; abduction was 0-50 degrees.  He 
could not do external or internal rotation of the right 
shoulder.  Left shoulder forward flexion was 0-180 degrees; 
abduction was 0-180 degrees.  External and internal rotation 
were each 0-90 degrees.  

The clinician diagnosed the veteran with 1) status post 
fracture right tibia with deformities and limitation of 
motion, causing chronic pain, 2) status post fracture and 
open reduction internal fixation of the left tibia with 
deformities and limited range of motion resulting in chronic 
pain, and 3) status post fracture and open reduction internal 
fixation of the left little finger with deformities and 
severe limitation of motion and chronic pain.  

The veteran underwent an MRI of the right shoulder in October 
2003.  There was no significant edema or fluid within the 
right subacromial-subdeltoid bursa.  There was a small amount 
of right glenohumeral joint fluid but without pathologic 
effusion.  The clinician noted that the rotator cuff tendon 
complex demonstrated evidence of a large mass of full 
thickness, full width tear involving the supraspinatus 
tendon, as well as thinning and attenuation of the 
infraspinatus tendons.  There was complete disruption of the 
long head of the biceps tendon.  There was articular surface 
tearing and fraying of the superior and anterior glenoid 
labrum.  There was also moderate arthrosis about the right 
acromioclavicular joint with a component of inflammation.  




Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5262) 
regarding impairment of the tibia, a 10 percent rating is 
warranted when the veteran experiences malunion of the tibia 
with a slight knee or ankle disability; a 20 percent is 
warranted when the veteran experiences malunion of the tibia 
with a moderate knee or ankle disability; the next highest 
rating of 30 percent is only warranted if the veteran 
experiences malunion of the tibia with a marked knee or ankle 
disability.  

Regarding the veteran's little finger, 38 C.F.R. § 4.71a 
(Diagnostic Code 5227) does not allow for a compensable 
rating.  Instead, it requires consideration as to whether 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits, or interference with the overall function of the 
hand.   

When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).

The Court has held that pursuant to 38 C.F.R. § 4.40 (2003) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and arthritis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

INCREADED RATING

Left and Right Tibias
The veteran is currently evaluated at 20 percent disabled for 
both the left and the right tibia.  The next highest rating 
of 30 percent is only warranted if the veteran experiences 
malunion of the tibia with a marked knee or ankle disability.  

There is no medical evidence to support the contention that 
the veteran suffers from malunion of either tibia with a 
marked disability in either knee or ankle.  To the contrary, 
the clinician at his VA examination failed to note any 
malunion at all.  There was bowing in the lower area of the 
right tibia, but no other noted deformity.   
Furthermore, there was no marked disability noted in either 
knee or ankle.  Both knees showed normal or near normal range 
of motion (flexion of 0-140 degrees in the right knee and 0-
130 degrees in the left knee).  The Board notes that normal 
flexion is to 140 degrees and normal extension is to 0 
degrees.  See 38 C.F.R. § 4.71, Plate II.  Examination of the 
ankles showed some limitation of motion, however, both ankles 
showed 0-5 degrees of dorsiflexion and 0-30 degrees of 
plantar flexion.  The Board finds that the above findings are 
not consistent with more than slight knee disability or more 
than moderate ankle disability.  The medical evidence clearly 
does not more nearly approximate marked knee or ankle 
impairment.      

In the absence of any evidence showing malunion with a marked 
knee or ankle deformity, the next highest rating of 30 
percent is not warranted.  

The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been taken into account.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet App 202 (1995).  There is no objective 
medical evidence to show that pain or flare-ups of pain, or 
any findings of weakness, fatigue or incoordination, that 
results in any additional limitation of motion of either knee 
or ankle to a degree that supports a rating in excess of 20 
percent for either leg disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for increased ratings for fracture and deformity of the 
right tibia, and postoperative fracture deformity of the left 
tibia, must be denied. See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Left Little Finger
As noted above, 38 C.F.R. § 4.71a (Diagnostic Code 5227) does 
not allow for a compensable rating.  It does, however, 
require that consideration be given to whether the disability 
is such that an evaluation as amputation is warranted under 
Diagnostic Code 5156, and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits, 
or interference with the overall function of the hand.  

The veteran has stated that he is left-handed and that the 
little finger on his left hand is causing him difficulties in 
anything he does involving his left hand, particularly 
writing.  Anytime he uses his left little finger, it causes 
him 5/10 level pain.  Cold weather can increase the pain to 
8/10.  

The VA clinician noted that the finger was tender to the 
touch.  The clinician also noted a bow to the 
metacarpophalangeal joint to the interphalangeal joint, as 
well as weakness in the finger due to the deformity.  
Specifically, the veteran has lack of use of the distal joint 
and cannot raise or straighten it.  It can be passively moved 
but he has no active movement to it.  He was diagnosed with 
status post fracture and open reduction internal fixation of 
the left little finger with deformities and severe limitation 
of motion and chronic pain.  

Given that the veteran has essentially complete immobility of 
his left 5th finger, the Board finds that the disability can 
be evaluated as analogous (38 C.F.R. § 4.20) to an amputation 
under Diagnostic Code 5156.  Pursuant to that code, a 10 
percent evaluation is warranted for amputation of the little 
finger, without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  Pursuant to 38 
C.F.R. §4.71a (Diagnostic Codes 5156), a 10 percent 
evaluation is warranted.  In further support for this 
decision, the Board notes that, under 38 C.F.R. § 4.59, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  

A rating in excess of 10 percent is only warranted if the 
veteran suffered amputation of the little finger with 
metacarpal resection (more than one-half the bone lost).  
(Emphasis added.)  There is no medical evidence to show 
actual metacarpal resection or the equivalent of such.  That 
is, the relevant medical evidence does not show that the left 
5th finger disability results in any additional functional 
limitation of the hand that is analogous to metacarpal 
resection.  The functional impairment that can be attributed 
to pain, weakness, limitation of motion, and excess 
fatigability has been taken into account.  38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca, supra.  There is no objective medical 
evidence to show that pain or flare-ups of pain, or any 
findings of weakness, fatigue or incoordination, results in 
any additional limitation of motion of the left hand that 
supports a rating in excess of 10 percent for the left 5th 
finger disability.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The veteran has submitted no supportive 
evidence indicating that his disability has markedly 
interfered with his employment.  To the contrary, the 
evidence of record shows that the veteran's inability to work 
is the result of a non-service connected lumbar spine 
disorder.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected fracture deformity of the left little 
finger, or indicate that the manifestations of the disability 
are unusual or exceptional.  Rather, the evidence shows that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average impairment resulting from the 
fracture deformity of the left little finger would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

SERVICE CONNECTION: SHOULDERS

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records do not show any 
complaints, symptoms, diagnoses, or treatment for any kind of 
shoulder disability, to include bursitis or arthritis.  The 
Board notes that the first mention of any shoulder disability 
occurs in August 2000 upon a VA examination.  

At the veteran's most recent VA examination, the veteran's 
left shoulder had a full range of motion and there was no 
indication that he suffered from any disability or 
impairments.  Regardless of the theory of entitlement, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this case, the medical evidence 
fails to show that the veteran has a current left shoulder 
disability.  Accordingly, service connection for the claimed 
disorder must be denied.

The Board notes that the veteran's right shoulder did have 
limitation of motion upon the most recent VA examination, and 
an October 2003 MRI showed a large mass of full thickness, 
full width tear involving the rotator cuff or supraspinatus 
tendon, as well as thinning and attenuation of the 
infraspinatus tendons; complete disruption of the long head 
of the biceps tendon; articular surface tearing and fraying 
of the superior and anterior glenoid labrum; and moderate 
arthrosis about the right acromioclavicular joint with a 
component of inflammation.  However, these abnormal right 
shoulder findings were reported approximately 31 years after 
service.  The veteran showed no sign of any shoulder 
disability when examined during service, nor is there any 
indication of such for decades thereafter.  Furthermore, the 
VA examiner failed to link a right shoulder disability to any 
incident in service.  

The Board finds that, with no evidence of a right shoulder 
disability during service or for approximately 31 years after 
service (and no evidence of a left shoulder disability at any 
time), and with no nexus opinion linking a current diagnosis 
of a right shoulder disability to service, service connection 
for bursitis/arthritis is not warranted for either shoulder.  
38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims 
for service connection for bursitis/arthritis in the 
veteran's left and right shoulders, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Entitlement to a rating in excess of 20 percent for 
fracture and deformity of the right tibia is denied.  

2.  Entitlement to a rating in excess of 20 percent for 
postoperative fracture and deformity of the right tibia is 
denied.    

3.  Entitlement to the assignment a rating of 10 percent, but 
no greater than 10 percent, for fracture deformity of the 
left little finger is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

4.  Entitlement to service connection for left shoulder 
bursitis/arthritis is denied.

5.  Entitlement to service connection for right shoulder 
bursitis/arthritis is denied.


                                                          
REMAND

As noted in the introduction to the above decision, the 
veteran entered a timely notice of disagreement with the RO's 
July 2003 decision denying service connection for PTSD.  
Because the record does not reflect that a statement of the 
case has been entered on this issue, in order to comply with 
due process requirements, a remand is in order for the RO to 
prepare a statement of the case on the issue of entitlement 
to service connection for PTSD.  Manlincon, supra.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to service connection for 
PTSD, and he should be given an 
opportunity to thereafter perfect an 
appeal of this issue by filing a timely 
substantive appeal.

If, and only if, the veteran perfects an appeal of claim for 
service connection for  PTSD, the RO should return that issue 
to the Board for review of such issue after and ensuring that 
all notification and development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), are fully 
complied with and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Appellate review of the veteran's claim for a TDIU 
must be deferred pending completion of the action noted 
above.  Accordingly, the TDIU issue must be returned to the 
Board regardless of whether the veteran perfects his appeal 
of the claim for service connection for PTSD.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	R.F.WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



